Van−002 [Notice of Hearing] (Rev. 05/14)

                         UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ALABAMA, WESTERN DIVISION


In re:                                                                            Case No. 19−70746−JHH13
Earnestine Thomas Wilson                                                          Chapter 13
SSN: xxx−xx−0138


          Debtor(s)

                                              NOTICE OF HEARING
       Notice is hereby given that a hearing will be held to consider and act upon the following:

       25 − Objection to Claim # 9 of Internal Revenue Service in the amount of $3000 Filed by Debtor Earnestine
       Thomas Wilson. (Entelisano, Marshall)

       Date: Tuesday, August 13, 2019                   Time: 09:15 AM

         Location: Room 2600, Federal Courthouse, 2005 University Blvd, Tuscaloosa, AL 35401
        Attorneys should attend all scheduled hearings. If a conflict is known, the Court should be notified
immediately. Continuances of non−evidentiary hearings may be granted if all parties consent. Evidentiary hearings
will not be continued except for good cause shown. If there is a failure to attend a scheduled hearing, and the Court
has not been notified of the reason for the failure, the Court may enter appropriate orders. Attendance is not required
if a settlement has been reached as approved by all parties and filed with the Court by an attorney prior to the hearing
date.

Dated: July 11, 2019                                         By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court
msh




       Case 19-70746-JHH13                 Doc 26 Filed 07/11/19 Entered 07/11/19 11:07:46                 Desc
                                            Notice of Hearing Page 1 of 1
